PER CURIAM.
Onterio Dimitri Brown appeals the district court’s order and order on reconsideration denying relief on his petition filed under 28 U.S.C.A. § 2241 (1994). We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the district court. See Brown v. Kelley, No. CA-01-999-AM (E.D. Va. July 10 & Aug. 4, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.